DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 21-24, 26-29, 31 and 33-40 are pending as amended on 8/27/2021. Claims 33-40 stand withdrawn from consideration.
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 8/27/2021. In particular, claim 21 has been amended to require “R is present.” Therefore the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 21-24, 26-29 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scola et al (US 5178964) in view of Lubowitz et al (US 4935523, herein “’523”) and Lubowitz et al (US 5654396, herein “‘396”).
As to claims 21-23, Scola discloses a fiber-reinforced polyimide resin composite formed by processing any conventional reaction mixture capable of forming crosslinked polyimide resins (col 2, line 60 to col 3, line 1). The fibers disclosed in col 5, lines 35-57 correspond to continuous or discontinuous fibers, as presently recited. Scola also 
Scola further teaches a specific oligomeric imide resin having the following structure (col 5-6), formed from an aromatic diamine, an end cap monomer and an aromatic dianhydride monomer (col 3, lines 1-5).

    PNG
    media_image1.png
    141
    711
    media_image1.png
    Greyscale

wherein “n” may be varied to form a homologous series (col 5, lines 10-12). Scola discloses an example of such an oligomer (PMR-II 10) having an average molecular weight of 1000 (col 5, table 1). Given that an oligomer as drawn above has a molecular weight of 917 when n=1, there is reasonable basis to conclude that the PMR-II 10 resin disclosed by Scola in Table 1 comprises a substantial amount of oligomer according to the disclosed formula above wherein n = 1. 
The PMR oligomer disclosed by Scola has a monofunctional crosslinking end cap at each end. Scola fails to teach an oligomer having a difunctional crosslinking end cap at each end.
‘523 teaches that solvent resistance in polyimide resins can be improved by capping these resins with mono- or difunctional crosslinking end cap (abstract). In particular, ‘523 teaches imidophenylamines that can be used to form crosslinking multidimensional oligomers (col 5, lines 13-16). ‘523 teaches that the unsaturation of this family of amines can be thermally or chemically activated after condensing the amine into an oligomer to form crosslinking stability on the cured composite, 

    PNG
    media_image2.png
    83
    142
    media_image2.png
    Greyscale
 
where “i” can be 1 or 2 (col 6, line 7), and Y can be (col 9, claim 12):

    PNG
    media_image3.png
    125
    160
    media_image3.png
    Greyscale

Similarly to ‘523, ‘396 discloses polyimide oligomers having either mono- or difunctional crosslinking end cap groups (col 1, lines 25-35, col 13, lines 15-30 and col 14, lines 1-15).  ‘396 teaches that for imides, surprisingly high glass transition temperatures, processing parameters and desirable physical properties have been shown by using oligomers having difunctional caps, especially nadic caps.  The use of difunctional caps provides two crosslinking functionalities at each end of the resin chain to promote crosslinking upon curing.  Because the crosslinks are generally the weakest portions of the resulting composite, having two crosslinks at each junction builds in redundancy at each weak point and improves the thermooxidative stability of the composite (col 4, lines 8-31).   The cured difunctional oligomers having double the number of crosslinks also have increased solvent resistance (col 14, lines 9-15). 
‘396 specifically names difunctional imidophenylamine endcaps having the following formula (it is noted that the subscript "1” appears to be a typographical error of 
    PNG
    media_image4.png
    94
    126
    media_image4.png
    Greyscale
. ‘396 discloses the nadic group 
    PNG
    media_image5.png
    95
    173
    media_image5.png
    Greyscale
as a preferred group for “A” (see ‘396, col 8, lines 1-50; col 24, lines 40-55).  The free amine groups on the imidophenylamine end caps of ‘396 react with terminal anhydride groups on the polyimide oligomer backbone, as shown in the formula in col 26, lines 53-67.
In light of the teachings in ‘523 and ‘396, capping imide oligomers with monofunctional and difunctional imidophenylamine end caps was known in the art for providing crosslinking functionality for increasing solvent resistance of a cured composite. Particularly in view of the teachings of ‘396, a person having ordinary skill in the art at the time of the invention would have been motivated to prepare an oligomer having difunctional end caps rather than monofunctional end caps in order to build in redundancy at each weak crosslinking point, and to thereby improve the thermooxidative stability and solvent resistance of the resulting cured macromolecule/composite. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared any of the PMR-II resins disclosed by Scola (i.e., as set forth in Table 1) by adding an additional nadimide group on each end (i.e., by substituting the monofunctional imidophenylamine end cap structures on the oligomer shown below: 

    PNG
    media_image1.png
    141
    711
    media_image1.png
    Greyscale

for difunctional imidophenylamine end cap structures, as disclosed in ‘523 and ‘396), in order to build in redundancy at each weak crosslinking point, and to thereby improve the thermooxidative stability and solvent resistance of Scola’s cured composite.
An oligomer as suggested by modified Scola, wherein PMR-II 10 (which has a structure as shown in col 5-6, wherein n=1) is modified to contain difunctional imidophenylamine end caps as disclosed in ‘523 and ‘396 instead of the monofunctional imidophenylamine end caps shown, has a structure as drawn by the examiner below:

    PNG
    media_image6.png
    368
    570
    media_image6.png
    Greyscale

The oligomer drawn above has a structure as presently recited wherein R is C(CF3)2, n is 1, and the molecular weight is within the ranges recited in instant claims 21-23. 
As to the presently recited arrangement (positions) of the two nadimide groups relative to the free amino group residue on each imidophenylamine endcap:
As set forth above, modified Scola suggests a polyimide oligomer having imidophenylamine endcaps derived from an endcap reagent having the following generic formula (as disclosed both in ‘396 and in ‘523):
: 
    PNG
    media_image4.png
    94
    126
    media_image4.png
    Greyscale
(‘396, col 8, lines 5-50)
    PNG
    media_image2.png
    83
    142
    media_image2.png
    Greyscale
 (‘523, col 5, lines 35-40):
As evidenced by the formulas copied above, ‘396 and ‘523 disclose two crosslinkable groups (“A” or “Y”) having variable points of attachment on the phenyl ring, relative to the amine group. Compounds which are position isomers (compounds having the same radical in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties (MPEP 2144.08 II). Given ‘396’s and ‘523’s teachings of a generic formula having variable points of attachment, and further in view of the limited number of possible position isomers that fall within the scope of ‘396’s and ‘523’s generic formulas (1,2,3; 1,2,4; 1,2,5; 1,2,6; 1,3,4; 1,3,5), it would have been obvious to the person having ordinary skill in the art to have prepared the polyimide oligomer suggested by modified Scola with endcaps having any of the limited possible arrangements of the two nadimide groups on the phenyl ring, including a 1,3,5 isomer, a 1,2,4 isomer, or a 1,2,5 isomer, as recited in present claims 20-23.
As to claims 24, 26-29 and 31, modified Scola suggests a composite according to claims 21-23, as set forth above. Additionally, Scola teaches that the composite is a crosslinked high temperature composite (col 1, lines 19-20; meeting instant claim 31).
However, the cited prior art fails to specifically teach formation of dinadic phenyl amine reactive end caps via the method recited in the present claims. However, the claims are product-by-process claims. Case law has established that the patentability of a product-by-process is determined by the patentability of the product itself, i.e., that the patentability of a product does not depend upon its method of production (MPEP 2113). The process limitations are only given consideration regarding patentability if there is criticality to the structure implied by the steps of the process. The claims as presently drafted do not contain any limitations which establish criticality of the structure implied by the steps of the process, and therefore, the patentability of claims 24, 26-29 and 31 depend upon the patentability of the product recited in base claim 21.  The dinadic phenyl amine end cap resulting from the process steps recited in claims 24 and 26-29 has the same structure as the dinadic phenyl amine end cap in the cited prior art. Therefore, because the cited prior art suggests a composite according to claim 21, the cited prior art also suggests the composite which is presently claimed in claims 24, 26-29 and 31, notwithstanding any difference in the method by which the composite of the cited prior art is made. 

Double Patenting
Claims 21-24, 26-29 and 31 stand rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 7825211 in view of Kim et al (Engineered Interfaces in Fiber Reinforced Composites, 1st Ed, Amsterdam; New York: Elsevier Sciences, 1998. Chapter 1 Introduction, pp 1-4). The reasons are the same as previously set forth in the action mailed on 5/28/2021. 
Response to Arguments
Applicant's arguments filed 8/27/2021 have been fully considered.
Applicant argues that the previous rejection under 35 USC 103 has been overcome in view of the amendment requiring “R” to be present. The examiner agrees, and the previous rejection has been withdrawn. New grounds of rejection have been set forth to address the amended claims.
With regard to the nonstatutory double patenting rejection, Applicant's request for abeyance and intent to file a terminal disclaimer upon notice of allowance of at least one claim is acknowledged. Since the rejection is considered proper it will be maintained until such time as a complete response to it is filed or conditions appropriate for removal of the rejection are present.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/           Primary Examiner, Art Unit 1766